Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/27/2020.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/27/2020 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 03/27/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,872,098, and over claims 1-20 of Patent No. 10,671,638.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,872,098 and 10,671,638 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16833348. (See table below). 
		
Instant Application claim 1
Patent No. 10,872098 claim 1
A method comprising: 
  adding a first content item on a client device, the first content item being associated with a user account at a content management system; 
   determining the first content item does not have a first unique identifier from the content management system; 
  




 comparing metadata between the first content item and a second content item to 
   in response to the determination that the first content item and the second content item are associated with one another to allow the first content item to inherit the second unique identifier associated with the second content item, assigning the second unique identifier to the first content item; and 
   


































uploading the first content item with the second unique identifier to the content management system. 

  adding a content item at a client device, the content item being associated with a user account at a content management system; 
determining, via a client application at the client device, whether the content item is related to a second content item, including determining whether the second content item was previously located at a path corresponding to the content item or has a name corresponding to the content item; 
  when the content item is related to the second content item, reassigning a 
  when the content item is not related to the second content item, determining that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; 
  sending a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; 
  receiving, from the content management system, the new unique identifier for the content item; 
   sending, by the client application to the content management system, a request to verify a uniqueness of the new unique 
receiving, by the client application, a determination based on the request, the determination identifying the new unique identifier as verifiably unique at the content management system or not verifiably unique at the content management system; and 
   when the new unique identifier is identified as verifiably unique at the content management system: adding, by the client application, a node representing the content item to a local tree at the client device, the node comprising the new unique identifier and the local tree representing a file system state at the 
uploading the content item with the new unique identifier to the content management system; and 
   when the new unique identifier is identified as not verifiably unique at the content management system: removing the new unique identifier from the content item; and obtaining a second new unique identifier for the content item. 


Claims 1-7 of Patent No. 10,872098 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
Claims 8-10 of Patent No. 10,872098 satisfies all the elements of claims 11-18 of the instant application, and as such, anticipates the claims of instant application. 
Claims 11-14 of Patent No. 10,872098 satisfies all the elements of claims 19-20 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 1
Patent No. 10,671638 claim 1
A method comprising: 
  adding a first content item on a client device, the first content item being 
   






determining the first content item does not have a first unique identifier from the content management system; 
  




 comparing metadata between the first content item and a second content item to determine that the first content item and the second content item are associated with one another to allow the first content 
   in response to the determination that the first content item and the second content item are associated with one another to allow the first content item to inherit the second unique identifier associated with the second content item, assigning the second unique identifier to the first content item; and 
   

uploading the first content item with the second unique identifier to the content management system. 

  adding a first content item at a first path on a client device, the first content item 
     determining the first content item does not have a first unique identifier from the content management system, the client application being associated with the content management system; determining a second content item at a second path was previously associated with the first path corresponding to the first content item;
   in response to determining the second content item was previously associated with the first path corresponding to the first content item, determining to allow the first content item to inherit a second 
  adding a node representing the first content item to a local tree at the client device, the node comprising the second unique identifier and the local tree representing a local state of content items at the client device; and 
   uploading the first content item with the second unique identifier to the content management system.



Claims 1-10 of Patent No. 10,671638 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
Claims 11-15 of Patent No. 10,671638 satisfies all the elements of claims 11-18 of the instant application, and as such, anticipates the claims of instant application. 
Claims 16-20 of Patent No. 10,671638satisfies all the elements of claims 19-20 of the instant application, and as such, anticipates the claims of instant application. 

 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US PGPUB 2014/0189355, hereinafter Hunter), in view of Whaley et al. (US PGPUB 2015/0186668, hereinafter Whaley).
As per as claim 1, Hunter disclose: 
A method comprising: 
 	adding a first content item on a client device, the first content item being associated with a user account at a content management system (Hunter, e.g., [0005], [0023], [0028-0029] and [0034], “…client software, which synchronizes, via a synchronization… at content management system content in client device… content item system with the content in an associated user account… synchronize any changes to content in a designated folder and its sub-folders, such as new, deleted, modified, copied, or moved content items or folders…”) (the examiner asserts that add/synchronizes content on client device  associated with user account which equivalent of adding a first content item on a client device that associated with a user account); 
 	determining the first content item does not have a first unique identifier from the content management system (Hunter, e.g., fig. 3, associating with texts description,  [0005], [0030], [0049-0057], “…Client device … GUID… generate proposed GUIDs for local content item operations that require a new GUID….maintain the canonical GUID records…” and further see [00096] and [0101], “…content management system can determine the latest rev_id at which the GUID…);
	comparing metadata between the first content item and a second content item to determine that the first content item and the second content item are associated with one another to allow the first content item to inherit a second unique identifier associated with the second content item (Hunter, e.g., fig. 7, associating with texts description, [0037] and [0110] disclose “analyze the content item change information to determine a corresponding action at content management” (the examiner asserts that analyzing the content item change/updating from the source to the target which is equivalent to comparing metadata between the first content item); 
 	in response to the determination that the first content item and the second content item are associated with one another to allow the first content item to inherit the second unique identifier associated with the second content item, assigning the second unique identifier to the first content item (Hunter, e.g., [0048-0057], “…a synchronous client interface and an asynchronous client interface for client devices to access content items through content management system…any GUIDs proposed by GUID generator…accepted or replaced by content management system…”); and 
 	uploading the first content item with the second unique identifier to the content management system (Hunter, e.g., figs. 9-10, associating with texts description, [abstract], [0005-0006] and [0047-0049], “… a client application that communicates with content management system to synchronize content items (uploading) stored in data storage and GUIDs associated with the content items… operating system that maintains unique identifiers for the content items according to an . 
	To make records clearer regarding to the features of “determination content associated with one another to inherit unique identifier associated with the second unique identifier associated with the second content item” (although as stated above Hunter discloses the features of determination content associated with one another to inherit unique identifier associated with the second unique identifier associated with the second content item).
	However Whaley, in an analogous art, discloses “determination content associated with one another to inherit unique identifier associated with the second unique identifier associated with the second content item” (Whaley, e.g.., [0059-0062], “…each commit record of uploaded data includes an HMAC of a path associated with the data…encrypted metadata…synchronization server 206 may include an identifier for the volume, a change set identifier (e.g., a sequential numeric identifier) for the change set, and a timestamp in the change set. Synchronization server may also add a digital signature and/or digital certificate for the entire change set. The signing of individual commit records and the entire change may allow clients to detect tampering of either the commit records or change set” and further see [abstract], [0010-14], [0037], [0087-0092], “…synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records associated with the volume…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Whaley and Hunter to ensure and verify the change set and 
As per as claim 2, the combination of Whaley and Hunter disclose:
The method of claim 1, further comprising:
 	 adding a node representing the first content item to a local tree at the client device, the node comprising the second unique identifier and the local tree representing a local state of content items at the client device (Hunter, e.g., [0029-0034], “…content management systemcan store the content items in the same folder hierarchy…”); 
 	sending, to the content management system, a request to verify a uniqueness of the second unique identifier at the content management system, the request being sent prior to at least one of assigning the second unique identifier to the first content item or adding the node representing the first content item to the local tree (Hunter, e.g., [0005-0006], [0028-0029], and [0049-0057]); and 
 	based on a response to the request, determining whether the second unique identifier is verifiably unique at the content management system (Whaley, e.g., [abstract], [0010-14], [0037], [0059-0062], [0087-0092], “…synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records associated with the volume…”). 
As per as claim 3, the combination of Whaley and Hunter disclose:
The method of claim 2, wherein the request to verify includes a block or blocklist associated with the second content item, or a hash of at least a portion of the second content item (Whaley, e.g., [abstract], [0010-14], [0037], [0059-0062], [0087-0092], “…synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records associated with the volume…”) and further see [0053],[0056] disclose synchronization among clients…updated independently and conflicts may be flagged… hash based message authentication...”) 
As per as claim 4, the combination of Whaley and Hunter disclose:
The method of claim 2, further comprising: 
 	in response to determining that the second unique identifier is not verifiably unique, stripping the second content item of the second unique identifier (Hunter, e.g., [0048-0057]) and item (Whaley, e.g., [abstract], [0010-14], [0037], [0059-0062], [0087-0092]) ; and 
 	obtaining a third unique identifier for the second content item from the content management system (Hunter, e.g., [0048-0057]) and item (Whaley, e.g., [abstract], [0010-14], [0037], [0059-0062], [0087-0092]). 
As per as claim 5, the combination of Whaley and Hunter disclose:
The method of claim 1, wherein the first unique identifier and the second unique identifier are written as metadata for the first content item (Hunter, e.g., fig. 8, associating with texts description, [0034-0035] and [0078], “…synchronization of content and monitor folder for changes and synchronizes those changes to content management system…update content management system…”). 
As per as claim 6, the combination of Whaley and Hunter disclose:
The method of claim 1, wherein assigning the second unique identifier to the first content item comprises reassigning the second unique identifier from the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]).

As per as claim 7, the combination of Whaley and Hunter disclose: 
The method of claim 6, wherein reassigning the second unique identifier to the first content item comprises extracting the second unique identifier from the second content item and appending the second unique identifier to the first content item as an extended attribute (Hunter, e.g., fig. 2, associating with texts description, [0005-0006], [0077-0081], “…create and initialize new objects representing files to be synchronized…”) and (Whaley, e.g., [0012-14], [0054-0058]). 
As per as claim 8, the combination of Whaley and Hunter disclose:
The method of claim 1, wherein the second unique identifier comprises a respective unique identifier generated by the content management system and assigned to the second content item by the content management system (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]);

As per as claim 9, the combination of Whaley and Hunter disclose:
The method of claim 1, wherein assigning the second unique identifier to the first content item comprises writing the second unique identifier to the first content item as an extended attribute of the first content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]);
As per as claim 10, the combination of Whaley and Hunter disclose:
The method of claim 1, wherein determining to allow the first content item to inherit the second unique identifier from the second content item comprises: 
 	 identifying a first path associated with the first content item (Hunter, e.g., [0005], [0040] and [0068-0074], disclose unique identifier on content item paths) and (Whaley, e.g., [0012-14], [0054-0058]);; 
 	determining a previous path associated with the second content item matches the first path associated with the first content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]);
 	 determining the first content item comprises a version of the second content item being resurrected or moved to the first path associated with the first content item (Hunter, e.g., [0005-0006], [0033-0034], [0040] and [0068-0074], “…content storage 160 can store content items more efficiently, as well as provide the ; and 
 	based on determining the first content item comprises the version of the second content item, determining to allow the first content item to inherit the second unique identifier from the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]). 

Claims 11-18 are  essentially the same as claims 1-10 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claims 19-20 are essentially the same as claims 1 and 10 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1 and 10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


a.	Piyush et al. (US PGPUB 2015/0296012, hereafter Piyush); “Migrating shared content Items between Accounts” disclose shared content items which are migrated between accounts on a content management system and further migration of content items between accounts of different categories via a user interface.
Piyush further teaches assign unique identifier of content items to various accounts, folders, or groups [0025].
Piyush also disclose first content associating with second content [0047-0048]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163